Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/2022 has been entered. 
Response to Arguments
Applicant’s arguments, see pages 1-7, 9-11, 15-24, filed 04/05/2022, with respect to claims 1-19 have been fully considered they are not persuasive.  
Argument 1:
"wherein each magnet is attached to only one lobe", which is not suggested by Vollmer and Chen. Chen teaches attaching one magnet to multiple lobes on a disk and to multiple lobes of all the disk in a rotor stack.
Examiner has taken the broadest and most reasonable interpretation of the claim limitations as written, in light of the specification.  Although the specification may contain recitations of intended use, alternative points of view and subjective interpretative differences between the prior art of record and the present invention as premeditated, it is the claims themselves that are given patentable weight only inasmuch as they are constructed.  Because the claimed invention has been painted with the broad stroke of petitioning for limitations that encompasses more than is asserted in the Applicant’s claims, the prior art of record continues to fully discloses the Applicant’s inventions as claimed. Vollmer teaches magnet 8 is attached to only one lobe as shown in figure 1, and the rotor has a plurality of lobes and plurality of magnets 8 as shown in figure 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-7, 9-11, 15, 17, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vollmer (US PG Pub 2009/0315424) in view of Chen (CN201022157).

As to independent claim 1, Vollmer teaches a product comprising: a rotor (5) comprising: a rotor core (see figure 1) comprising a plurality of rotor core lobe (see annotated figure 1), wherein each rotor core lobe of the plurality of rotor core lobes has a lobe curvature radius (see annotated figure 1); a plurality of magnets (8) wherein each magnet of the plurality of magnets has an inner magnet curvature radius (see annotated figure 1) and an outer magnet curvature radius (see annotated figure 1), wherein the at least one magnets (8) is attached at the lobe curvature radius (see annotated figure 1), wherein each magnet (8) is attached to only one lobe, wherein the rotor (5) is described by a primary radius (see annotated figure 1) that describes an imaginary cylinder encompassing the rotor (5) and by a secondary radius (see annotated figure 1) that describes an imaginary cylinder encompassing the largest unbroken cylinder of rotor core material that does not include the at least one rotor core lobe (see annotated figure 1) as shown in figure 1.

    PNG
    media_image1.png
    528
    632
    media_image1.png
    Greyscale

Vollmer teaches the claimed limitation as discussed above except wherein the at least one rotor core lobe is skewed along the circumference of the rotor as the at least one rotor core lobe runs the length of the rotor.
However Chen teaches at least one rotor core lobe (see annotated figure 4) is skewed along the circumference of the rotor as the at least one rotor core lobe (see annotated figure 4) runs the length of the rotor as shown in figure 4, for the advantageous benefit of increasing horsepower and the technical effect, which greatly improves the existing motor rotor structure.

    PNG
    media_image2.png
    357
    493
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Vollmer by using at least one rotor core lobe is skewed along the circumference of the rotor as the at least one rotor core lobe runs the length of the rotor, as taught by Chen, to increase horsepower and the technical effect, which greatly improves the existing motor rotor structure.

As to claim 2/1, Vollmer teaches wherein the lobe curvature radius (see annotated figure 1) is shorter than the primary radius (see annotated figure 1) as shown in figure 1.
As to claim 3/1, Vollmer teaches wherein the lobe curvature radius(see annotated figure 1) is shorter than the secondary radius (see annotated figure 1) as shown in figure 1.
As to claim 6/1, Vollmer teaches wherein the inner magnet curvature radius (see annotated figure 1) and the outer magnet curvature radius (see annotated figure 1) are of the same length as shown in figure 1.
As to claim 7/6, Vollmer teaches wherein the lobe curvature radius (see annotated figure 1) is of the same length as the inner magnet curvature radius (see annotated figure 1) as well as the outer magnet curvature radius (see annotated figure 1) as shown in figure 1.
As to claim 9/1, Vollmer teaches wherein the at least one rotor core lobe (see annotated figure 1) and the rotor core (see figure 1) are a single continuous piece as shown in figure 1.
As to claim 10/1, Vollmer teaches wherein the rotor core (see figure 1) comprising at least one rotor core lobe (see annotated figure 1) is comprised of at least one segment as shown in figure 1.
As to claim 11/10, Vollmer teaches wherein the at least one segment is a disk having lobe-forming anomalies in a radial direction at its circumference as show in figure 1.
As to independent claim 15, Vollmer teaches a product comprising: An electric motor comprising: a rotor (5) comprising: a rotor core (see figure 1) comprising a plurality of rotor core lobe (see annotated figure 1), wherein each lobes of the plurality of rotor cores lobes has a lobe curvature radius (see annotated figure 1); a plurality of magnets (8), wherein each magnet (8) of the plurality of magnets has an inner magnet curvature radius (see annotated figure 1) and an outer magnet curvature radius (see annotated figure 1), wherein the at least one magnet (8) is attached to the at least one lobe at the lobe curvature radius (see annotated figure 1),wherein each lobe has only one magnet (8) of the plurality of magnets attached at the lobe curvature radius, wherein each magnet (8) is attached to only one lobe, wherein the rotor (5) is described by a primary radius (see annotated figure 1) that describes an imaginary cylinder encompassing the rotor (5) and by a secondary radius (see annotated figure 1) that describes an imaginary cylinder encompassing the largest unbroken cylinder of rotor core material that does not include the at least one rotor core lobe (see annotated figure 1); a stator (4) comprising at least one slot (see figure 1), at least one tooth (see figure 1), and one or more electrically conductive wire windings (3), wherein the stator (4) surrounds the rotor (5) and is constructed and arranged to generate an electromagnetic field when the one or more windings (3) are energized as shown in figure 1.
However Vollmer teaches the claimed limitation as discussed above except wherein the at least one rotor core lobe is skewed along the circumference of the rotor as the at least one rotor core lobe runs the length of the rotor
Chen teaches However Chen teaches at least one rotor core lobe (see annotated figure 4) is skewed along the circumference of the rotor as the at least one rotor core lobe (see annotated figure 4) runs the length of the rotor as shown in figure 4, for the advantageous benefit of increasing horsepower and the technical effect, which greatly improves the existing motor rotor structure.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Vollmer by using at least one rotor core lobe is skewed along the circumference of the rotor as the at least one rotor core lobe runs the length of the rotor, as taught by Chen, to increase horsepower and the technical effect, which greatly improves the existing motor rotor structure.
As to claim 17/15, Vollmer teaches wherein the lobe curvature radius (see annotated figure 1) is of the same length as the inner magnet curvature radius (see annotated figure 1) as well as the outer magnet curvature radius (see annotated figure 1) as shown in figure 1.
As to claim 20/1, Vollmer teaches wherein the at least one rotor core lobe (see annotated figure 1) runs the entire length of the rotor (5) a shown n figure 1.  
As to claim 21/1, Vollmer in view of Chen teaches the claimed limitation as discussed above except further comprising a plurality of rotor core lobes, and wherein each rotor core lobe of the plurality of rotor core lobes is skewed along the circumference of the rotor as the at least one rotor core lobe runs the length of the Page 5 of 8rotor so that the plurality of rotor core lobes appear to be twisting around an axial axis of the rotor.  
However Chen teaches a plurality of rotor core lobes (see annotated figure 4), and wherein each rotor core lobe of the plurality of rotor core lobes(see annotated figure 4) is skewed along the circumference of the rotor as the at least one rotor core lobe (see annotated figure 4) runs the length of the Page 5 of 8rotor so that the plurality of rotor core lobes (see annotated figure 4) appear to be twisting around an axial axis of the rotor as shown in figure 4, for the advantageous benefit of increasing horsepower and the technical effect, which greatly improves the existing motor rotor structure.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Vollmer in view of Chen by using a plurality of rotor core lobes, and wherein each rotor core lobe of the plurality of rotor core lobes is skewed along the circumference of the rotor as the at least one rotor core lobe runs the length of the Page 5 of 8rotor so that the plurality of rotor core lobes appear to be twisting around an axial axis of the rotor, as taught by Chen, to increase horsepower and the technical effect, which greatly improves the existing motor rotor structure.  
Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vollmer (US PG Pub 2009/0315424) and Chen (CN201022157) as applied in claim 1 above, and further in view of Fischer et al. (US PG Pub 2016/0072346).
As to claim 4/1, Vollmer in view Chen teaches the claimed limitation as discussed above except wherein the rotor core is comprised of more than one piece.
Fischer et al. teaches the rotor core (9) is comprised of more than one piece (piece (anisotropically-soft sintered magnetic material 2) and (magnet 1) as shown in figure 1, for the advantageous benefit of increasing d-magnetic flux makes a higher torque possible.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Vollmer in view Chen by using the rotor core is comprised of more than one piece, as taught by Fischer et al., to increase d-magnetic flux makes a higher torque possible.
As to claim 5/1, Vollmer in view Chen teaches the claimed limitation as discussed above except wherein the at least one rotor core lobe is a separate piece from the rotor core.
	However Fischer et al. teaches the at least one rotor core lobe (see figure 1, piece material 2) is a separate piece from the rotor core (9) as shown in figure 1, for the advantageous benefit of increasing d-magnetic flux makes a higher torque possible.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Vollmer in view Chen by using the at least one rotor core lobe is a separate piece from the rotor core, as taught by Fischer et al., to increase d-magnetic flux makes a higher torque possible.
Claim(s) 18-19, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vollmer (US PG Pub 2009/0315424) and Chen (CN201022157) as applied in claims 1 and 21 above, and further in view of Uematsu et al. (US PG Pub 2013/0334925).
As to claim 18/1, Vollmer in view of Chen teaches the claimed limitation as discussed above except wherein the rotor core comprising at least one rotor core lobe is comprised of at least two segments.
However Uematsu et al. teaches the rotor core comprising at least one rotor core lobe (see figure 1) is comprised of at least two segments (12) as shown in figure 1, for the advantageous benefit of providing an IPM type rotor having a continuous skew structure obtained by a simple means, without constituting a permanent magnet as a complicated shape and forming an inclined magnetizing pattern on the permanent magnet.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Vollmer in view of Chen by using the rotor core comprising at least one rotor core lobe is comprised of at least two segments, as taught by Uematsu et al., to provide an IPM type rotor having a continuous skew structure obtained by a simple means, without constituting a permanent magnet as a complicated shape and forming an inclined magnetizing pattern on the permanent magnet.
As to claim 19/18, Vollmer in view of Uematsu et al. teaches the claimed limitation as discussed above except wherein the skewed lobe is skewed in a continuous fashion wherein the at least two segments are disks having lobe-forming anomalies in a radial direction at their circumferences.
However Uematsu et al. teaches the skewed lobe (see figure 1) is skewed in a continuous fashion wherein the at least two segments (12) are disks having lobe-forming anomalies in a radial direction at their circumferences (see figure 3) as shown in figures 1 and 3, for the advantageous benefit of providing an IPM type rotor having a continuous skew structure obtained by a simple means, without constituting a permanent magnet as a complicated shape and forming an inclined magnetizing pattern on the permanent magnet.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Vollmer in view of Chen by using the skewed lobe is skewed in a continuous fashion wherein the at least two segments are disks having lobe-forming anomalies in a radial direction at their circumferences, as taught by Uematsu et al., to provide an IPM type rotor having a continuous skew structure obtained by a simple means, without constituting a permanent magnet as a complicated shape and forming an inclined magnetizing pattern on the permanent magnet.
As to claim 23/21, Vollmer in view of Chen teaches  the claimed limitation as discussed above except wherein the plurality of lobes along the axial direction are skewed in a continuous fashion wherein the circumferential edge of one lobe of the first disk seamlessly meets a circumferential edge of one lobe of the second disk.
Uetmasu et al. teaches wherein the plurality of lobes (see figure 1) along the axial direction are skewed in a continuous fashion wherein the circumferential edge of one lobe of the first disk (10a) seamlessly meets a circumferential edge of one lobe of the second disk (10a) as shown in figures 1, 3 and 4, for the advantageous benefit of providing an IPM type rotor having a continuous skew structure obtained by a simple means, without constituting a permanent magnet as a complicated shape and forming an inclined magnetizing pattern on the permanent magnet.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Vollmer in view of Chen by using the skewed lobe is skewed in a continuous fashion wherein the at least two segments are disks having lobe-forming anomalies in a radial direction at their circumferences, as taught by Uematsu et al., to provide an IPM type rotor having a continuous skew structure obtained by a simple means, without constituting a permanent magnet as a complicated shape and forming an inclined magnetizing pattern on the permanent magnet.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vollmer (US PG Pub 2009/0315424) and Chen (CN201022157) as applied in claim 15 above, and further in view of Stephens et al. (5,773,908).
As to claim 16/15, Vollmer in view of Chen teaches the claimed limitation as discussed above except wherein the at least one stator tooth includes at least one notch.
However Kikuchi et al. teaches the at least one stator tooth (152) includes at least one notch (178) as shown in figure 5, for the advantageous benefit of improving motor which provides a positive torque parking position.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Vollmer in view of Chen by using the at least one stator tooth includes at least one notch, as taught by Stephens et al., to improve motor which provides a positive torque parking position.
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uematsu et al. (US PG Pub 2013/0334925) in view of Chen (CN201022157) and Vollmer (US PG Pub 2009/0315424).
As to independent claim 22, Uematsu et al. teaches a product comprising: a rotor (10) comprising: a rotor core comprising a plurality of disks and are identical, each disk having a plurality of lobes formed along the circumference of the disk (12), the plurality of disk (12)  comprising a repeating set of a first disk (10a) and a second disk (10a) being stack and bonded wherein each second disk (10a) is rotated with respect to a first disk (10a) upon which so the plurality of disks (12) are misaligned with each other so that a plurality of lobes along the axial direction of the rotor (10) are skewed, each lobe as shown in figures 3 and 4. 
However Uetmatsu et al. teaches the claimed limitation as discussed above except skewed along the circumference of the rotor and each lobe having a magnet attached thereto and wherein each magnet is attached to only one lobe.  
Chen teaches at least one rotor core lobe (see annotated figure 4) is skewed along the circumference of the rotor as shown in figure 4, for the advantageous benefit of increasing horsepower and the technical effect, which greatly improves the existing motor rotor structure.
Vollmer teaches each lobe having a magnet (8) attached thereto and wherein each magnet (8) is attached to only one lobe as shown in figure 1, for the advantageous benefit of reducing the torque ripple of a permanently-excited (permanent-magnet) synchronous machine
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Uetmatsu et al.by using at least one rotor core lobe is skewed along the circumference of the rotor, as taught by Chen and Vollmer, to increase horsepower and the technical effect, which greatly improves the existing motor rotor structure and reduce the torque ripple of a permanently-excited (permanent-magnet) synchronous machine.
Claim(s) 25 -26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN201022157) further in view of Powell (WO2017121986) and Xu (CN 102868266).
As to independent claim 25, Chen teaches product comprising: a rotor comprising: a rotor core comprising a plurality of disks (21) that are identical, wherein each magnet of the plurality of magnets (23) has an inner magnet curvature radius and an outer magnet curvature radius (see figure 1), wherein the plurality of disk (21) comprising a repeating set of a first disk and a second disk being stack and bonded as shown in figure 6.  
Chen teaches the claimed limitation as discussed above except each disk having a plurality of magnets attached along the circumference of the disk and wherein each magnet as a non-uniform thickness.
Powell in the same field of endeavor of motor structure teaches each disk having plurality of magnets (112) (see page 3, line 13-15), for the advantageous benefit of improving efficiency of the machine.
Xu teaches wherein each magnet (see figure 3) as a non-uniform thickness as shown in figure 3, for the advantageous benefit of improving of the reliability of the permanent magnetic synchronous motor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Chen by using each disk having a plurality of magnets attached along the circumference of the disk and wherein each magnet as a non-uniform thickness, as taught by Powell and Xu, to improve efficiency of the machine and improve of the reliability of the permanent magnetic synchronous motor.
As to claim 26/25, Chen teaches wherein each second disk (21) is rotated with respect to a first disk (21) upon which so the plurality of disks (21) are misaligned with each other so that a plurality of magnets (23) along the axial direction of the rotor are skewed along the circumference of the rotor as shown in figure 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Coghlan, III et al. (US PG Pub 2014/0134029) teaches at least one rotor core lobe (see annotated figure 4) is skewed along the circumference of the rotor as the at least one rotor core lobe (see annotated figure 4) runs the length of the rotor as claimed in claims 1, 15 and 22.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850. The examiner can normally be reached Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        May 31, 2022